WR-82,831-01
                                                                            COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                          Transmitted 3/30/2015 4:01:00 PM
                                                                            Accepted 3/30/2015 4:41:11 PM
                                                                                              ABEL ACOSTA
                     IN THE TEXAS COURT OF CRIMINAL                 APPEALS                           CLERK

                                                                                   RECEIVED
LUIS SOLIS GONZALEZ                              §                          COURT OF CRIMINAL APPEALS
                                                 §                                 3/30/2015
                                                                              ABEL ACOSTA, CLERK
v.                                               §    CASE NO. ___________________
                                                 §
STATE OF TEXAS                                   §

                  MOTION FOR EXTENSION OF TIME TO FILE REPLY
                            TO WRIT OF MANDAMUS

TO THE HONORABLE JUDGE OF SAID COURT:

        Comes now, Luis Solis Gonzalez, Petitioner in the above styled and numbered cause, and

files this First Motion for Extension of Time to File Reply to Writ of Mandamus, and would

show the Court as follows:

     1. On January 9, 2015, the trial court ordered the Defendant to proceed to trial for a capital

        offense in which the State is seeking the death penalty before the Texas Department of

        Public Safety performs DNA tests of biological evidence collected as part of the

        investigation for the offense.

     2. Counsel for Defendant requests an extension of 14 days to file Petitioner’s Reply to Writ

        of Mandamus. This is Petitioner’s first request for an extension of time in this case.

     3. Petitioner relies on the following facts as a reasonable explanation for the requested

        extension of time: Counsel needs additional time in order to prepare an adequate reply to

        Writ of Mandamus.

     4. This motion for an extension is not filed for the mere purposes of delay but so that justice

        may be served.

        Wherefore, premises considered, the undersigned requests that the Court grant this

Motion for Extension of Time for a period of 14 days from the date of filing.
                                                     Respectfully submitted,

                                                     JOE A. SPENCER
                                                     ATTORNEY AND COUNSELOR AT LAW
                                                     1009 Montana Ave.
                                                     El Paso, Texas 79902
                                                     (915) 532-5562
                                                     (915) 532-7535 fax

                                                             /s/
                                                     JOE A. SPENCER
                                                     State Bar No. 1892180

                                                     JOSHUA C. SPENCER
                                                     ATTORNEY AND COUNSELOR AT LAW
                                                     1009 Montana Ave.
                                                     El Paso, Texas 79902
                                                     (915) 532-5562
                                                     (915) 532-7535 fax

                                                            /s/
                                                     JOSHUA C. SPENCER
                                                     State Bar No. 24067879



                                CERTIFICATE OF SERVICE

The undersigned does hereby certify that a copy of the above motion was sent by hand delivery

to State’s Assistant District Attorney, Denise Butterworth and to the trial court: the Honorable

Luis Aguilar, 243rd District Court of El Paso County, Texas.

                                                            /s/
                                                      JOE A. SPENCER